Citation Nr: 9931653	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
as secondary to service-connected scars of amputation of the 
tips of the ring and middle fingers of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1954.

The current appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for carpal tunnel syndrome of the right 
wrist as secondary to service-connected scars of amputation 
of the tips of the ring and middle fingers of the right hand.

The veteran and his wife were present for a personal hearing 
held before a Hearing Officer at the RO in October 1997.  

In November 1997, the RO Hearing Officer denied entitlement 
to service connection for carpal tunnel syndrome as secondary 
to service-connected scars of amputation of the tips of the 
ring and middle fingers of the right hand.

The Board remanded the case to the RO for further development 
and adjudicative actions in November 1998. 

The RO affirmed the denial of entitlement to service 
connection for carpal tunnel syndrome as secondary to 
service-connected scars of amputation of the tips of the ring 
and middle fingers in June 1999.


FINDING OF FACT

The claim of entitlement to service connection for carpal 
tunnel syndrome as secondary to service-connected scars of 
amputation of the tips of the ring and middle fingers of the 
right hand is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.
CONCLUSION OF LAW

The claim of entitlement to service connection for carpal 
tunnel syndrome as secondary to service-connected scars of 
amputation of the tips of the ring and middle fingers of the 
right hand is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999). 

The Court has held that VA is precluded from further 
developing the evidence absent a well-grounded claim.  See 
Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995). 

If not shown during service, service connection may be 
granted for organic disease of the neurological system if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).


Factual background

Service medical records show no sign of injury to or carpal 
tunnel syndrome involving either right or left wrists.  In 
service in 1951, the veteran experienced traumatic amputation 
of the tips of the ring and middle fingers of the right hand 
when they became caught in a closing hatch cover.  The 
traumatized area was closed by grafting.

On VA examination in 1963, there were no complaints or 
clinical findings relating to carpal tunnel syndrome of 
either hand.  The tips of the missing two fingers on the 
right hand were said to be tender which caused the veteran to 
have problems making a fist with that hand.

On VA examination in 1983, after having complained as an 
outpatient, the veteran was complaining of cold intolerance 
in the right hand, primarily involving the right middle and 
ring digits, between which he had some swelling.  He was 
reportedly then working as a long haul truck driver and had 
impaired flexion in the right hand.   It was felt that he had 
posttraumatic cold intolerance which was not uncommon.  He 
did not, however, have Raynaud's phenomenon, etc.  The 
veteran reported some stiffness in the right hand, 
particularly on first arising in the morning, and the 
examiner felt he might have the beginning posttraumatic 
degenerative changes.  It was suggested that he try taking 
Naprosyn, 375 mgms. four times a day as well as Thorazine.

VA outpatient records were obtained from the 1990's showing 
that the veteran had a single incident of a rash on the right 
hand which had caused some swelling.  After topical care, 
this was reported to have subsided.  There was neither 
complaint nor clinical finding of any other right wrist 
problem including carpal tunnel syndrome.

The veteran complained in February 1996 of pain in the left 
wrist and finger numbness.  Examination showed that the left 
wrist and hand were swollen and had a small nodule which was 
felt to be probably degenerative joint disease.  

The veteran continued to be seen in 1996 for left wrist 
complaints, and used a left wrist brace and thermal therapy.  
Diagnosis was carpal tunnel syndrome for which he underwent a 
carpal tunnel release procedure in July 1996.  Thereafter, he 
reported no residual tingling or numbness.  He was noted to 
have some irritation of the superficial branch of the radial 
nerve on the left wrist secondary to osteophyte.  By October 
1996, he had good post-surgical recovery except for mild 
palmar pain.  X-ray showed carpal arthritis, along with 
tenosynovitis, and he was given a steroid injection in the 
area of the 1st compartment.  

At the time of the November 1996 RO rating decision, the 
specific pending issue was entitlement to service connection 
for carpal tunnel syndrome of the right wrist, which was 
denied.  However, the rating action also noted that the only 
finding and diagnosis of carpal tunnel syndrome then of 
record related to the left wrist rather than the right, but 
that this also was not shown to be due to service or 
otherwise associable with the service-connected right finger 
disabilities.  

In the veteran's representative's written Notice of 
Disagreement on his behalf dated in June 1997, the issue was 
limited to carpal tunnel syndrome, right wrist.

In subsequent rating actions, the RO referred to the issue as 
"entitlement to service connection for carpal tunnel syndrome 
[no left or right specified] as secondary to service-
connected scars of amputation of the tips of the ring and 
middle fingers of the right hand."

In a communication received thereafter from the veteran, he 
cited having had left wrist and hand problems and surgery in 
1996 as well as 1997, and having had bones taken from his hip 
for grafting.  He stated that it was his belief that "this 
injury occurred the same time my right hand was injured in 
the hatch aboard Ship in the Korean Waters during the Korean 
War".

Outpatient treatment records from 1997 show continued left 
wrist problems and eventually a left 4-corner fusion was 
undertaken in June 1997.

At the hearing held at the RO in October 1997, the veteran 
testified that the problems with his left hand "overrode" the 
right hand, and he had not received treatment for the right 
hand.  Tr. at 2.  He testified that he had been treated only 
for carpal tunnel syndrome in the left wrist in the past, and 
that "I have suspicions of carpal tunnel in my right hand 
because of the numbness of my fingers".  Tr. at 2.  However, 
he had not medically pursued that [carpal tunnel syndrome of 
the right hand].  Tr. at 2.  He indicated that a specific VA 
orthopedic physician had said that his carpal tunnel syndrome 
was related to the inservice injuries to his right hand.  Tr. 
at 2-3.  The veteran reported various treatments, clinical 
records for which had been submitted [and are in the file].  
Tr. at 5-7.  And he indicated that the VA facility was the 
site of his only medical care.  Tr. at 7.  He reiterated that 
carpal tunnel syndrome, right hand, had not yet been 
confirmed by physicians.  Tr. at 7.  

The veteran did recall that he had had excruciating pain in 
the right hand at the time of the hatch injury so the 
physicians probably had then focussed on the care of that, 
but might have missed any problem with the left hand.  Tr. at 
10.  However, he acknowledged that before the year of the 
hearing, he had never had treatment for his left hand or 
wrist.  Tr. at 11.  He also stated that the VA physician had 
felt that the favoring of his one hand over the other over 
the years might have caused problems in the second hand.  Tr. 
at 11. 

Additional VA outpatient records were received showing that 
in October 1997, the veteran was seen for complaints of pain 
in the left wrist and inability to flex his thumb.  Diagnosis 
was status post 4-corner surgery, and he also received an 
injection for his left trigger thumb.  He returned two weeks 
later with similar complaints but rejected another thumb 
injection.  On the following visit he was said to have healed 
well, and the trigger thumb was also doing well.

When seen in January 1998, the veteran had complaints of some 
left dorsal wrist swelling and pain, worse on the day of the 
visit,  Assessment was that he had improved but still had 
occasional pain in the wrist for which medications were 
prescribed. He was again seen in May.

A VA Form 21-6789 dated in April 1999 noted that pursuant to 
the remand request, all clinical records had been reviewed 
from VA, and while the physician the veteran had named as 
having cared for him had in fact seen him on stated occasions 
for problems on the left including surgery, the clinical 
record showed no complaint or findings of any right carpal 
tunnel syndrome.  

It was also noted in a memorandum dated in May 1999 to the 
cited VA physician that no record of the alleged opinion as 
to the causal relationship had been found.  Accordingly, the 
physician was asked to review the file and provide an 
opinion.

The veteran's clinical records were reviewed by the physician 
stated by the veteran at the hearing as to have treated him 
and reportedly to have given an opinion as to a relationship 
between his service-connected problems and his left wrist 
carpal tunnel syndrome.  In May 1999, the physician reviewed 
all of the records and in a statement in the file, 
specifically opined that he found find no connection or 
relationship between the veteran's old amputation scars on 
the tips of his fingers and the cause of any carpal tunnel 
syndrome.

The veteran did not respond to a request that he identify any 
further care-givers.

Service connection has been granted for scars, amputation of 
tips of ring and middle fingers, right hand, evaluated as 10 
percent disabling; laceration scar of scalp, evaluated as 10 
percent disabling; and appendectomy scar, evaluated as 
noncompensable.  The combined schedular evaluation is 10 
percent.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for carpal tunnel syndrome is not well 
grounded and should be denied.


Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran now or has ever 
demonstrated chronic residuals of carpal tunnel syndrome in 
the right wrist, let alone such a disorder in service or 
secondary to service-connected residuals of fingertip 
amputations on that hand.  In the absence of medical evidence 
of a present disability due to service or any incident 
therein, there is no valid claim.

The Board finds that there is no competent medical evidence 
that the veteran's left carpal tunnel syndrome, for which he 
required surgery in the 1990's, was incurred in service, or 
more particularly, was due to or was in any way associable 
with or impacted by his service-connected residuals of 
fingertip amputations on the other hand.  

Although the veteran testified that he had been told that 
such a relationship was possible by a named VA physician, a 
perusal of the clinical records confirms no such opinion, and 
a further specific review of the record by that exact 
physician resulted in a negative opinion in that regard.




In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of carpal tunnel 
syndrome in either wrist which has been linked to the 
veteran's period of service or service-connected disabilities 
on any basis.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration that his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
carpal tunnel syndrome.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for carpal tunnel syndrome 
of either right or left wrist, the doctrine of reasonable 
doubt has no application to his case.



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for carpal tunnel syndrome 
as secondary to service-connected scars of amputation of the 
tips of the ring and middle fingers of the right hand, the 
appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

